Exhibit 10.8

FOURTH AMENDMENT TO CREDIT AGREEMENT

THIS FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Agreement”) dated as of
January 11, 2019 (the “Fourth Amendment Effective Date”) is entered into among
VENUS CONCEPT CANADA CORP., an Ontario corporation (“Venus Canada”), VENUS
CONCEPT USA INC., a Delaware corporation (“Venus USA” and together with Venus
Canada, each a “Borrower” and collectively, the “Borrowers”), VENUS CONCEPT
LTD., an Israeli corporation (the “Parent”), the Lenders party hereto and MADRYN
HEALTH PARTNERS, LP, a Delaware limited partnership, as Administrative Agent.
All capitalized terms used herein and not otherwise defined herein shall have
the meanings given to such terms in the Credit Agreement (as defined below).

RECITALS

WHEREAS, the Borrowers, the Parent, the Guarantors, the Lenders and the
Administrative Agent have entered into that certain Credit Agreement dated as of
October 11, 2016 (as amended by that certain First Amendment to Credit Agreement
and Investment Documents dated as of May 25, 2017, that certain Second Amendment
to Credit Agreement and Consent Agreement dated as of February 15, 2018, that
certain Third Amendment to Credit Agreement and Waiver dated as of August 14,
2018, and as further amended or modified from time to time, the “Credit
Agreement”);

WHEREAS, the Loan Parties have requested that the Credit Agreement be amended to
provide for certain modifications of the terms of the Credit Agreement;

WHEREAS, the Lenders are willing to amend the Credit Agreement subject to the
terms and conditions hereof;

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1. Amendments.

Effective as of the Fourth Amendment Effective Date, Schedule 1.01 and Part B-2
of Schedule 6.17 to the Credit Agreement are hereby amended and restated in
their entirety to read as provided on Schedule 1.01 and Schedule 6.17, Part B-2
hereto, respectively.

2. Conditions Precedent.

This Agreement shall be effective upon satisfaction of the following conditions
precedent:

(a) receipt by the Administrative Agent of counterparts of this Agreement duly
executed by the Loan Parties, the Lenders and the Administrative Agent;

(b) receipt by the Administrative Agent of counterparts of the Term B Notes duly
executed by the Borrowers;



--------------------------------------------------------------------------------

(c) receipt by the Administrative Agent of (i) a Loan Notice with respect to the
Term B Borrowing to be made on the Fourth Amendment Effective Date and (ii) a
reasonably satisfactory letter of direction (the “Funding Direction Letter”)
containing funds flow information with respect to the proceeds of the Loans to
be made on the Fourth Amendment Effective Date; and

(d) receipt by the applicable parties of the fees and expenses set forth on the
Funding Direction Letter.

3. Reaffirmation.

Each of the Loan Parties acknowledges and reaffirms (a) that it is bound by all
of the terms of the Investment Documents to which it is a party, (b) that it is
responsible for the observance and full performance of all of the Obligations,
including without limitation, the repayment of the Loans and (c) that the Credit
Agreement and the other Investment Documents shall remain in full force and
effect according to their terms, except as expressly modified by this Agreement.
Furthermore, the Loan Parties acknowledge and confirm that by entering into this
Agreement, the Administrative Agent and the Lenders do not, except as expressly
set forth herein, waive or release any term or condition of the Credit Agreement
or any of the other Investment Documents or any of their rights or remedies
under such Investment Documents or any applicable Law or any of the obligations
of the Loan Parties thereunder.

4. Miscellaneous.

(a) This Agreement is a Loan Document.

(b) The Loan Parties hereby represent and warrant as follows:

(i) Each Loan Party has taken all necessary action to authorize the execution,
delivery and performance of this Agreement.

(ii) This Agreement has been duly executed and delivered by such Loan Party and
constitutes such Loan Party’s legal, valid and binding obligations, enforceable
in accordance with its terms, except as such enforceability may be limited by
Debtor Relief Laws and general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

(iii) No consent, approval, exemption, authorization or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with the execution, delivery or performance
by any Loan Party of this Agreement.

(c) The Loan Parties represent and warrant to the Administrative Agent and the
Lenders that after giving effect to this Agreement (i) the representations and
warranties of the Loan Parties set forth in Article VI of the Credit Agreement
and in each other Loan Document are true and correct in all material respects
(and in all respects if any such

 

- 2 -



--------------------------------------------------------------------------------

representation or warranty is already qualified by materiality or reference to
Material Adverse Effect) as of the date hereof with the same effect as if made
on and as of the date hereof, except to the extent such representations and
warranties expressly relate solely to an earlier date in which case they shall
be true and correct in all material respects (and in all respects if any such
representation or warranty is already qualified by materiality or reference to
Material Adverse Effect) as of such earlier date and (ii) no event has occurred
and is continuing which constitutes a Default or an Event of Default.

(d) Each of the Loan Parties hereby affirms the Liens created and granted in the
Loan Documents in favor of the Administrative Agent, for the benefit of the
Secured Parties, and agrees that this Agreement does not adversely affect or
impair such liens and security interests in any manner.

(e) This Agreement may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic imaging means (e.g. “pdf’ or “tif’) shall be
effective as delivery of a manually executed counterpart of this Agreement.

(f) If any provision of this Agreement is held to be illegal, invalid or
unenforceable, (i) the legality, validity and enforceability of the remaining
provisions of this Agreement shall not be affected or impaired thereby and
(ii) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

(g) THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

[remainder of page intentionally left blank]

 

- 3 -



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.

BORROWERS

 

VENUS CONCEPT CANADA CORP., an Ontario corporation /s/ Domenic Serafino Name:
Domenic Serafino Title: CEO

 

VENUS CONCEPT USA INC a Delaware corporation /s/ Domenic Serafino Name: Domenic
Serafino Title: President

PARENT:

 

VENUS CONCEPT LTD., an Israeli corporation /s/ Domenic Serafino Name: Domenic
Serafino Title: CEO



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

 

MADRYN HEALTH PARTNERS. LP,

a Delaware limited partnership

By:  

MADRYN HEALTH ADVISORS, LP

its General Partner

By:  

MADRYN HEALTH ADVISORS GP, LLC,

its General Partner

 

By:

  /s/ Peter Faroni

Name:

  Peter Faroni

Title:

  Member

 

- 5 -



--------------------------------------------------------------------------------

LENDERS:

 

MADRYN HEALTH PARTNERS, LP. a Delaware limited partnership By:   MADRYN HEALTH
ADVISORS, LP

its General Partner By:   MADRYN HEALTH ADVISORS GP, LLC,

its General Partner By:   /s/ Peter Faroni

Name:   Peter Faroni Title:   Member

 

MADRYN HEALTH PARTNERS

(CAYMAN MASTER) LP

By:  

MADRYN HEALTH ADVISORS, LP

its General Partner By:   MADRYN HEALTH ADVISORS GP, LLC,

its General Partner

By:

 

/s/ Peter Faroni

Name:

  Peter Faroni Title:  

Member

 

- 6 -